PER CURIAM:
Truman Petway appeals the district court’s order * granting summary judg*774merit to the Defendant on his Title VII claims of racial discrimination and retaliation. See 42 U.S.C. §§ 2000e — 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Petway v. Virginia, No. CA-03-82-4 (E.D.Va. July 8, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Pursuant to 28 U.S.C. § 636(c), the parties consented to exercise of the district court’s jurisdiction by a United States magistrate judge.